Citation Nr: 1135468	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected lumbar strain.

2.  Entitlement to a separate compensable rating for sciatica of the lower extremities.

3.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from August 8, 1975 to September 2, 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in December 2010 for the issuance of notice explaining how to substantiate a claim for entitlement to TDIU, to obtain records from the Social Security Administration, and to schedule a VA examination.  All development has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service-connected lumbar strain.  He also claims that his sciatica of the lower extremities is the result of his service-connected lumbar strain and that he is entitled to a separate rating for the condition under 38 C.F.R. § 4.71a, Note (1).  Also on appeal is a claim for entitlement to TDIU.

In this case, the Veteran has at least two lumbar spine disabilities: lumbar strain and degenerative joint and disc disease.  He was granted service connection only for lumbar strain.  Despite the fact that the November 2006 VA examiner delineated a distinct difference between lumbar strain and degenerative joint and disc disease, he failed to indicate which symptoms are directly related to the service-connected lumbar strain versus the non-service-connected degenerative disc and joint disease.  VA has a duty to assist veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

Accordingly, a new VA examination should be scheduled so that the symptomatology for each lumbar spine disability can be identified, to include whether the sciatica of the lower extremities, if any, is the result of or has been aggravated by his service-connected lumbar strain.

Finally, the issue of entitlement to TDIU is inextricably intertwined with the issues discussed herein.  In other words, if a separate disability rating is granted for the sciatica and/or an increased initial rating is granted for service-connected lumbar strain, these claims may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner is asked to identify the nature and severity of the symptomatology associated with lumbar strain, to include whether the sciatica of the lower extremities, if any, is proximately due to or the result of his service-connected lumbar strain.

The examiner should also indicate whether the service-connected lumbar strain has aggravated the sciatica.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If the examiner determines that the Veteran's sciatica, if any, increased in severity beyond the natural course of that disability due to the service-connected lumbar strain, the examiner should determine, if possible, the baseline severity of the sciatica before it was first aggravated by the other service connected disability.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  Then, readjudicate the Veteran's claims on appeal, to include the claim seeking entitlement to TDIU, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


